Title: To Thomas Jefferson from Louis-Philippe Gallot de Lormerie, 19 October 1808
From: Lormerie, Louis-Philippe Gallot de
To: Jefferson, Thomas


                  
                     Monsieur, Le President, 
                     Philada. 19th: 8bre. 1808.
                  
                  J’ai reçu la Lettre très Polie, dont vous m’avés honoré en date du 27 Août der.; Mais cette Lettre ne repondant point au principal Objet de la mienne du 15 prècédent, je suis obligé quoiqu’avec regret de vous importuner de Nouveau. Je vous Demandois la permission particuliére que vous avés accordeé a deux individus partis sur le der. Navire pour france.
                  Il m’est pénible d’Etre obligé de vous rapeller mes titres Littéraires, et ceux même d’ançien Attachement a Votre personne et a vos Etats dont vous avés eu, il y a longtems, et souvent depuis, des preuves multipliées. Tout cela seroit il la Clause d’une Exclusion, a votre faveur ou plutôt a votre justice? Les motifs, et les titres, que je vous ai produits, ont paru Suffisans, même au ministre d’une puissançe Ennemis, avec lequel je n’avois aucuns Rapports, pour en obtenir un Passeport pour moi, et tous mes Effets
                  
                  Je ne puis donc que me rèférer a la Lettre que jay Eu lhonneur de vous Ecrire le 15 août der ayant celui de vous observer que n’Etant pas naturalisé citoyen des E.u a raison de La sevérité du Serment qui oblige de renonçer speçialement a ma patrie, ce a quoi Je ne Consentirais jamais, sous aucune Considération quelconque, je ne puis m’Embarquer Sans cette Permission. voulés vous bien avoir la bonté de me L’Envoyer pour partir sur le premier Navire que vous dèsignerés pour france, vous priant d’Etre persuadé de toute mà Discrètion a cet Egard.
                  Quant a L’incomplet du squelette du Mammoth dont vous me marqués avoir. Envoyé quelques os au Muséum d’hist: nat: de Paris duquel Je suis Correspondant; s’il se trouvoit postérieurement quelques uns de ces os manquant au susdit Envoi, Je vous offre mes serviçes ainsi que pour tout autre Objet dhist: naturelle, ou de Science a Prèsenter de votre part aux societés savantes auxquelles Jai L’avantâge d’Etre aggregé. Attendant une réponse favorable a ma demande J’ai L’honneur de vous saluer tres Respectueusement.
                  
                     De Lormerie 
                     
                  
               